EXHIBIT 10.80

 

AMENDMENT

TO THE $110,000 PROMISORRY NOTE DATED February 3, 2017

 

This Amendment (this “Agreement”) is entered into as of December 29, 2017 (the
“Effective Date”), by and between Cool Technologies, Inc., a Nevada corporation
(the “Company”) and Lucas Hoppel (the “Holder”) collectively, the Company and
Holder shall be referred to as the “Parties” and each a “Party.”

 

RECITALS:

 

WHEREAS, on February 3, 2017 (the “Issuance Date”), the Company and the Black
Mountain Equities, Inc. entered into a Convertible Note (the “Note”) pursuant to
which the Company promised to pay $110,000 (the “Original Principal Amount”).

 

WHEREAS, Lucas Hoppel purchased the Note from Black Mountain Equities, Inc. on
November 1, 2017

 

WHEREAS, The Note has a current outstanding balance of $141,625, consisting of
$110,000.00 of principal, $3,300 of accrued and unpaid interest and $28,325 of
Default charges;

 

WHEREAS, the parties hereto desire to enter into this Amendment to the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 



 

1) The Maturity Date of the Note is hereby extended to February 16, 2018
(“Extended Maturity Date”).

 

 

 

 

2) This Note balance is hereby convertible at any time into shares of the
Company's Common Stock at $0.04 per share.



 

ALL OTHER TERMS AND CONDITIONS OF THE $110,500 NOTE REMAIN IN FULL FORCE AND
EFFECT.

 

[Signature Page to Follow]

 

 

1


   



 

Please indicate acceptance and approval of this amendment dated December 29,
2017 by signing below:

 



/s/Tim Hassett

 

/s/ Lucas Hoppel

 

Timothy Hassett

 

Lucas Hoppel

 

Cool Technologies, Inc.

Chief Executive Officer

 

 

 



 



 

2



 